Exhibit 10.1

 

EXECUTION COPY

 

Loan No. RX0583-T3

 

THIRD SUPPLEMENT

TO THE MASTER LOAN AGREEMENT

 

This THIRD SUPPLEMENT TO THE MASTER LOAN AGREEMENT (as the same may be amended,
modified, supplemented, extended or restated from time to time, this “Third
Supplement”), is entered into as of December 19, 2012, between COBANK, ACB
(“CoBank”) and NEW ULM TELECOM, INC. (the “Borrower”), and supplements that
certain Master Loan Agreement, dated as of January 4, 2008, between CoBank and
the Borrower (as amended by that certain letter agreement, dated March 27, 2009,
by that certain letter agreement, dated September 14, 2009, by that certain
letter agreement, dated March 25, 2011, by that certain letter agreement, dated
May 2, 2012, and as the same may further be amended, modified, supplemented,
extended or restated from time to time, the “MLA”). Capitalized terms used and
not otherwise defined in this Third Supplement shall have the meanings assigned
to them in the MLA.

 

SECTION 1. The Term Loan. On the terms and conditions set forth in the MLA and
this Third Supplement, CoBank agrees to make a loan to the Borrower (the
“Loan”), by means of a single advance during the Availability Period (as
hereinafter defined in Section 3 of this Third Supplement), in an aggregate
principal amount not to exceed $4,500,000 (the “Commitment”). Under the Loan,
amounts borrowed and later repaid or prepaid may not be re-borrowed. The
Commitment shall expire on the earlier to occur of (A) the advance to the
Borrower of the Loan, and (B) at 12:00 noon Mountain time on the last day of the
Availability Period, or such later date as CoBank in its sole discretion shall
provide in writing. Amounts advanced to the Borrower under this Third Supplement
that are later repaid or prepaid may not be re-borrowed.

 

SECTION 2. Purpose. The proceeds of the Loan shall be used by the Borrower (A)
to finance the acquisition by the Borrower of all of the outstanding equity
interests of Sleepy Eye Telephone Company (“Sleepy Eye”), (B) to repay all
Indebtedness of Hector Communications Corporation allocated to Sleepy Eye, (C)
to finance the acquisition of certain cellular telephone towers from Arvig
Enterprises, Inc., (D) to pay taxes attributable to the transactions
contemplated by that certain Spin-Off Agreement, dated November 15, 2012 (the
“Spin-Off Agreement”), and (E) to pay fees and expenses associated with the
Loan. The Borrower agrees that the proceeds of the Loan shall be used only for
the purposes set forth in this Section 2.

 

SECTION 3. Availability. Subject to Sections 2 and 6 of the MLA and Section 8 of
this Third Supplement, during the period commencing on the date of this Third
Supplement (the “Closing Date”) and ending on December 31, 2012 (the
“Availability Period”), the Loan will be advanced in a single advance on the
date on which all conditions precedent to the Loan are satisfied.

 

1

 

SECTION 4. Interest.

 

(A) Rate Options; Etc. The unpaid principal balance of the Loan shall accrue,
and the Borrower agrees to pay interest at the rate or rates determined or
selected by the Borrower in accordance with this Subsection 4(A).

 

(1)7-Day LIBOR Index Rate (Variable Rate Option). As to any portion of the
unpaid principal balance of the Loan selected by the Borrower (any such portion,
and any portion selected pursuant to Subsection 4(A)(2) or 4(A)(3) of this Third
Supplement, is hereinafter referred to as a “Portion” of the Loan), interest
shall accrue pursuant to this variable rate option at a rate (rounded upward to
the nearest 1/100th and adjusted for reserves required on Eurocurrency
Liabilities (as hereinafter defined in this Subsection 4(A)(1)) for banks
subject to FRB Regulation D (as hereinafter defined in this Subsection 4(A)(1))
or required by any other federal law or regulation) per annum (the “Variable
Rate”) equal at all times to the annual rate quoted by the British Bankers
Association (the “BBA”) at 11:00 a.m. London time for the offering of seven-day
U.S. dollar deposits, as published by Bloomberg or another major information
vendor listed on BBA’s official website on the first U.S. Banking Day (as
hereinafter defined in this Subsection 4(A)(1)) in each week with such rate to
change weekly on such day plus a margin (the “LIBOR Margin”) equal to the
percentage determined from time to time in accordance with Subsection 4(B) of
this Third Supplement. The rate shall be reset automatically, without the
necessity of notice being provided to the Borrower or any other party, on the
first U.S. Banking Day of each succeeding week, and each change in the rate
shall be applicable to all balances subject to this option. Information about
the then-current rate shall be made available upon telephonic request. “U.S.
Banking Day” means a day on which CoBank is open for business and banks are open
for business in New York, New York. “Eurocurrency Liabilities” has the meaning
as set forth in FRB Regulation D. “FRB Regulation D” means Regulation D as
promulgated by the Board of Governors of the Federal Reserve System, 12 CFR Part
204, as amended from time to time.

 

(2)LIBOR Option. As to any Portion or Portions of the Loan selected by the
Borrower, interest will accrue pursuant to this LIBOR option at a fixed rate per
annum equal to LIBOR (as hereinafter defined in this Subsection 4(A)(2)) plus
the LIBOR Margin. Under this option: (i) rates may be fixed for Interest Periods
(as hereinafter defined in this Subsection 4(A)(2)) of one, two, three, six,
nine or 12 months, as selected by the Borrower; (ii) amounts fixed shall be in
increments of $100,000 or multiples thereof; and (iii) rates may only be fixed
on a Banking Day (as hereinafter defined in this Subsection 4(A)(2)) on three
Banking Days’ prior written notice. “LIBOR” means the rate (rounded upward to
the nearest sixteenth and adjusted for reserves required on Eurocurrency
Liabilities for banks subject to FRB Regulation D or required by any other
federal law or regulation) quoted by BBA at 11:00 a.m. London time two Banking
Days before the commencement of the Interest Period for the offering of U.S.
dollar deposits in the London interbank market for the Interest Period
designated by Borrower, as published by Bloomberg or another major information
vendor listed on BBA’s official website. “Banking Day” shall mean a day on which
CoBank is open for business, dealings in U.S. dollar deposits are being carried
out in the London interbank market, and banks are open for business in New York
City and London, England. “Interest Period” shall mean the time period chosen by
the Borrower during which the chosen fixed rate is to apply to a Portion of the
Loan, which period commences on the day a rate fixed under Subsection 4(A)(2) or
4(A)(3) of this Third Supplement becomes effective. The Interest Period for
Portions accruing interest at the LIBOR option shall end on the day in the next
calendar month or in the month that is two, three, six, nine or 12 months
thereafter which corresponds numerically with the day the Interest Period
commences; provided, however, that: (a) in the event such ending day is not a
Banking Day, such period shall be extended to the next Banking Day unless such
next Banking Day falls in the next calendar month, in which case it shall end on
the preceding Banking Day; and (b) if there is no numerically corresponding day
in the month, then such period shall end on the last Banking Day in the relevant
month. No Interest Period shall extend beyond the Maturity Date (as defined in
Section 6 of this Third Supplement).

 

2

 

 

Upon the occurrence and during the continuance of any Event of Default, as the
Interest Periods for Portions of the Loan accruing interest at a LIBOR option
expire, at CoBank’s option, such Portions of the Loan shall be converted to the
Variable Rate option, and the LIBOR option will not be available to the Borrower
until any such Events of Default have been waived.

 

(3)Quoted Fixed Rate Option. As to any Portion or Portions of the Loan selected
by the Borrower, interest shall accrue pursuant to this quoted rate option at a
fixed annual interest rate (the “Quoted Rate”) to be quoted by CoBank in its
sole and absolute discretion in each instance. Under this option, the interest
rate on such Portion or Portions of the Loan may be fixed for such Interest
Periods as may be agreeable to CoBank in its sole and absolute discretion in
each instance; provided, however, that (i) such Interest Period shall not extend
beyond the Maturity Date and such Interest Period may only expire on a Business
Day, (ii) the minimum fixed period shall be one year, and (iii) amounts fixed
shall be in increments of $100,000 or multiples thereof.

 

Upon the occurrence and during the continuance of any Event of Default, as the
Interest Periods for Portions of the Loan accruing interest at the Quoted Rate
option expire, such Portions of the Loan shall be converted to the Variable Rate
option, and the Quoted Rate option will not be available to the Borrower until
any such Events of Default have been waived.

 

(4)Rate Combinations. Notwithstanding the foregoing, at any one time there may
be no more than an aggregate of five Portions of the Loan and any loan under any
other Supplement to the MLA accruing interest pursuant to the LIBOR option and
no more than an aggregate of five Portions of the Loan and any loan under any
other Supplement to the MLA accruing interest pursuant to the Quoted Rate
option.

 

3

 

 

(5)Selection and Changes of Rates. The Borrower shall select the rate option or
options applicable to the Loan at the time it requests the Loan. Thereafter,
with respect to Portions of the Loan accruing interest at the Variable Rate, the
Borrower may, on any Business Day, subject to Subsections 4(A)(2), 4(A)(3) and
4(A)(4) of this Third Supplement, elect to have one of the fixed rate options
apply to such Portion. In addition, with respect to any Portion of the Loan
accruing interest pursuant to a fixed rate option, the Borrower may, subject to
Subsections 4(A)(2), 4(A)(3) and 4(A)(4), on the last day of the Interest Period
for such Portion, elect to fix the interest rate accruing on such Portion for
another Interest Period pursuant to one of the fixed rate options. From time to
time the Borrower may elect, on a Business Day prior to the expiration of the
Interest Period for any Portion of the Loan accruing interest pursuant to a
fixed rate option, and upon payment of the applicable Surcharge (as defined in,
and calculated pursuant to, Section 5 hereof) to convert all, but not part, of
such Portion of the Loan so that it accrues interest at the Variable Rate or a
combination of the Variable Rate and a fixed rate option, for a new Interest
Period or Interest Periods selected in accordance with Subsections 4(A)(2),
4(A)(3) and 4(A)(4) of this Third Supplement. Except for the initial selection,
all interest rate selections provided for herein shall be made by telephonic or
written request of an authorized employee of the Borrower by 12:00 noon, Central
time, on the relevant day. In taking actions upon telephonic requests, CoBank
shall be entitled to rely on (and shall incur no liability to the Borrower in
acting upon) any request made by a person identifying himself or herself as one
of the persons authorized by the Borrower to request the Loan or select interest
rates hereunder so long as any funds advanced are wired to an account previously
designated by the Borrower. Notwithstanding the foregoing, rates may not be
fixed in such a manner as to cause the Borrower to have to break any fixed rate
balance in order to pay any installment of principal.

 

(6)Accrual of Interest. Interest shall accrue pursuant to the fixed rate options
from and including the first day of the applicable Interest Period to but
excluding the last day of the Interest Period. If the Borrower elects to re-fix
the interest rate on any Portion of the Loan accruing interest pursuant to one
of the fixed rate options pursuant to Subsection 4(A)(5) of this Third
Supplement, the first day of the new Interest Period shall be the last day of
the preceding Interest Period. In the absence of any such election, interest
shall accrue on such Portion at the Variable Rate from and including the last
day of such Interest Period. If the Borrower elects to convert from a fixed rate
option to the Variable Rate option pursuant to Subsection 4(A)(5) upon payment
of the applicable Surcharge as provided in Section 5, interest at the applicable
fixed rate shall accrue through the day before such conversion and either
(i) the first day of any new Interest Period shall be the date of such
conversion, or (ii) interest at the Variable Rate shall accrue on the Portion of
the Loan so converted from and including the date of conversion.

 

4

 

 

(B) Margins. Initially, and continuing through the day immediately preceding the
first Adjustment Date (as hereinafter defined in this Subsection 4(B)) occurring
on or after March 31, 2013 on which the Borrower demonstrates that a change in
the LIBOR Margin is warranted and requests such change, the applicable LIBOR
Margin shall be 3.00%. Commencing on such Adjustment Date, the LIBOR Margin
shall be determined based on the consolidated Total Leverage Ratio of the
Borrower, determined in accordance with Subsection 8(I)(1) of the MLA, on the
last day of each fiscal quarter of the Borrower, as set forth in the following
table:

 

Consolidated Total Leverage Ratio LIBOR Margin     Greater than or equal to
3.50:1.00 3.50%     Less than 3.50:1.00 and greater than   or equal to 3.00:1.00
3.25%     Less than 3.00:1.00 and greater than   or equal to 2.50:1.00 3.00%    
Less than 2.50:1.00 and greater than   or equal to 2.00:1.00 2.75%     Less than
2.00:1.00 2.50%

 

The LIBOR Margin shall be (i) increased, if warranted, beginning on the date
which is the fifth Business Day following CoBank’s receipt of the financial
statements required pursuant to Subsections 8(H)(1) and 8(H)(2) of the MLA, and
the compliance certificate required pursuant to Subsection 8(H)(9) of the MLA
and (ii) decreased, if warranted, beginning on the date which is the fifth
Business Day following CoBank’s receipt of such financial statements and
compliance certificate and the Borrower’s written request to decrease such
margin (each such date described in (i) and (ii), an “Adjustment Date”). In the
event that CoBank shall not receive when due such financial statements and
compliance certificate, then from such due date and until the fifth Business Day
following CoBank’s receipt of such overdue financial statements and compliance
certificate (and in the event a decrease in the applicable margin is then
warranted, receipt of the Borrower’s written request to decrease such margin),
or upon the occurrence of any Event of Default, then at the option of CoBank the
LIBOR Margin shall be 3.50%.

 

(C) Payment and Calculation. The Borrower shall pay interest on the Loan monthly
in arrears on the 20th day (or such other day as CoBank shall elect in writing)
of each month, upon any prepayment of a fixed rate Portion (whether due to
acceleration or otherwise) and on the Maturity Date; provided, however, at the
election of CoBank with respect to the Portions accruing interest under the
LIBOR option, rather than on a monthly basis interest shall be payable at the
maturity of an Interest Period, or, if such Interest Period exceeds three
months, in arrears on each three-month anniversary of the beginning date of such
Interest Period and at the maturity of such Portion and upon any prepayment
(whether due to acceleration or otherwise). Interest shall be calculated on the
actual number of days the Loan, or any part thereof, is outstanding on the basis
of a year consisting of 360 days. In calculating accrued interest, the date the
Loan is made shall be included and the date any principal amount of the Loan is
repaid or prepaid shall be excluded as to such amount. If any date for the
payment of interest is not a Business Day, then the interest payment then due
shall be paid on the next Business Day.

 

5

 

 

SECTION 5. Repayment, Prepayment and Surcharge. The Borrower may, (i) on any
Business Day, prepay in full or in part any Portion of the Loan accruing
interest at the Variable Rate option, and (ii) on three Business Days’ prior,
irrevocable written notice, prepay in full or in part any Portion of the Loan
accruing interest pursuant to a fixed rate option. All voluntary prepayments
pursuant to this Section 5 shall be applied to scheduled principal installments
under Subsection 6(A) of this Third Supplement in the inverse order of their
maturities and to such Portions of the Loan as the Borrower specifies in
writing, or in the absence of such direction, as CoBank specifies.
Notwithstanding the foregoing, the Borrower’s right to prepay any amount
accruing interest pursuant to a fixed rate option shall be conditioned upon the
payment of a prepayment Surcharge as defined and calculated below. For purposes
of calculating the Surcharge provided for in this Section 5, early conversion of
a Portion of the Loan accruing interest pursuant to a fixed rate option so that
it accrues interest at a different rate pursuant to Subsection 4(A)(5) shall be
deemed a prepayment in full of that Portion of the Loan. Upon any such early
conversion, any repayment required hereunder or under the MLA, any prepayment of
any Portion of the Loan accruing interest pursuant to a fixed rate option, and
as a condition to any voluntary prepayment (whether such conversion, repayment,
prepayment or payment is made voluntarily, as a result of an acceleration, or
otherwise), the Borrower shall pay to CoBank, on the date of such repayment,
prepayment, payment or early conversion, a surcharge (“Surcharge”) in an amount
equal to the greater of (i) $300 and (ii) the present value of any funding
losses incurred or imputed by CoBank to have been incurred as a result of such
repayment, prepayment, payment or conversion for the period such amount was
scheduled to have been outstanding at such fixed rate (which, if less than $0,
shall be deemed to be $0), plus, in the case of the repayment, prepayment,
payment or conversion of any Portion of the Loan accruing interest pursuant to
the Quoted Rate option, an amount equal to 0.5% of the amount repaid, prepaid or
converted. Such Surcharge, including the amount of any funding losses incurred
by CoBank, shall be determined and calculated in accordance with methodology
established by CoBank.

 

SECTION 6. Repayment.

 

(A) Scheduled Repayments. Commencing on June 30, 2013, and on each September 30,
December 31, March 31 and June 30 occurring thereafter (each such date a
“Payment Date”), through and including December 31, 2014 (the “Maturity Date”),
the outstanding principal balance of the Loan shall be repaid in consecutive
quarterly equal principal payments of $225,000 on each such date. On the
Maturity Date, the amount of the then unpaid principal balance of the Loan and
any and all other amounts due and owing hereunder or under any other Loan
Document relating to this Loan shall be due and payable. If any Payment Date is
not a Business Day, then the installment then due shall be paid on the next
Business Day and shall continue to accrue interest until paid.

 

6

 

 

(B) Applications of Repayments; Related Interest and Surcharge Payments. All
repayments made pursuant to this Section 6 will be applied to such Portions of
the Loan as the Borrower directs in writing and, in the absence of such
direction, as CoBank specifies. At the time of each repayment pursuant to this
Section 6, the Borrower must pay any applicable Surcharge (as defined in and as
calculated in Section 5 of this Third Supplement).

 

SECTION 7. Security. The Loan is guaranteed and secured by those certain
guarantees, pledge agreements, security agreements, mortgages and other security
documents (collectively, the “Collateral Documents”) described in Section 7 of
that certain First Supplement to the Master Loan Agreement, dated as of January
4, 2008, between the Borrower and CoBank, as such Collateral Documents are
amended by that certain Agreement Regarding Amendments to Loan Documents and
Reaffirmation, dated as of the date hereof, between the Borrower, each of the
other Loan Parties, and CoBank, and as the same have otherwise been and may
further be amended, modified, supplemented, extended or restated from time to
time. In addition, following the Borrower’s acquisition of Sleepy Eye, the Loan
and each other Loan made by CoBank to the Borrower will be guaranteed and
secured by (i) that certain Joinder to Continuing Guaranty, dated on or about
December 31, 2012, by Sleepy Eye in favor of CoBank (as the same may be amended,
modified, supplemented, extended or restated from time to time, the “Guaranty
Joinder”), (ii) that certain Security Agreement, dated on or about December 31,
2012, between Sleepy Eye and CoBank (as the same may be amended, modified,
supplemented, extended or restated from time to time, individually, the “Sleepy
Eye Security Agreement”), pursuant to which Sleepy Eye will grant to CoBank a
first-priority lien and security interest in substantially all of its then owned
or thereafter acquired personal property, and (iii) that certain Mortgage and
Security Agreement and Fixture Financing Statement, dated on or about December
31, 2012, between Sleepy Eye and CoBank (as the same may be amended, modified,
supplemented, extended or restated from time to time, the “Sleepy Eye
Mortgage”), pursuant to which Sleepy Eye will grant to CoBank a first-priority
lien on certain of its then owned or thereafter acquired real property.

 

The Borrower agrees, and agrees to cause each Loan Party, to take such steps,
including, without limitation, the execution and filing and recordation of
security agreements, financing statements, irrevocable stock power and
collateral assignments, and amendments to any of the foregoing, and such other
instruments and documents as CoBank may from time to time reasonably require to
enable CoBank to obtain, perfect and maintain its security interests in such
property and the payment of any applicable documentary stamp or similar taxes.
Furthermore, the Borrower agrees, and agrees to cause each Loan Party, to take
such steps, including the execution and recordation and filing of any mortgage
agreements, or any fixture filings, and amendments to the foregoing, and such
other instruments and documents, as CoBank may reasonably request from time to
time to enable CoBank to obtain, perfect, and maintain a lien on any real
property interests of such entity as CoBank shall determine in its reasonable
discretion, and the payment of any applicable mortgage recording tax,
documentary stamp taxes or similar taxes.

 

7

 

 

SECTION 8. Additional Conditions Precedent.

 

(A) Conditions to Effectiveness of Third Supplement. In addition to the
conditions precedent set forth in the MLA, the effectiveness of this Third
Supplement is subject to the satisfaction of the following conditions precedent:

 

(1)Opinions. That CoBank receive, in form and content reasonably acceptable to
CoBank, opinions of counsel (who shall be reasonably acceptable to CoBank) for
each Loan Party;

 

(2)No Material Adverse Change. That from December 31, 2011 to the date of this
Third Supplement there has not occurred any event which has had or could
reasonably be expected to have a Material Adverse Effect on the business or
prospects of any Loan Party;

 

(3)Representations and Warranties. That the representations and warranties of
each Loan Party contained in the MLA, this Third Supplement and any other Loan
Document to which they are party be true and correct in all material respects on
and as of the date of this Third Supplement, as though made on and as of such
date;

 

(4)Closing Certificate. That CoBank receive a certificate, in the form of
Exhibit A attached hereto, dated as of the date of this Third Supplement, from
the President of the Borrower as to, among other things, the continuing truth
and accuracy of the representations and warranties of each Loan Party under the
Loan Documents to which it is a party and the satisfaction of each of the
conditions applicable to the effectiveness of this Third Supplement; and

 

(5)Other Information. That CoBank receive such other information regarding the
condition, financial or otherwise, and operations of each Loan Party as CoBank
shall request and such other opinions, certificates or documents as CoBank shall
reasonably request.

 

(B) Conditions to Advance of Loan. In addition to the conditions precedent set
forth in the MLA, and subject to the effectiveness of this Third Supplement as
set forth in Subsection 8(A), CoBank’s obligation to make the Loan is subject to
the satisfaction of the following conditions precedent on or before the date of
such advance:

 

(1)Consummation of Spin-Off Transaction. That CoBank receive evidence
satisfactory to it that the transactions contemplated by the Spin-Off Agreement
will be fully consummated concurrently with the disbursement of the Loan on
terms and conditions consistent with the Spin-Off Agreement;

 

(2)Sleepy Eye Security Documents. That Sleepy Eye execute and deliver to CoBank
copies of the Guaranty Joinder, the Sleepy Eye Security Agreement and the Sleepy
Eye Mortgage, each in form and substance reasonable acceptable to CoBank;

 

8

 

 

(3)Opinions. That CoBank receive, in form and content reasonably acceptable to
CoBank, opinions of counsel (who shall be reasonably acceptable to CoBank) for
Sleepy Eye and the Borrower;

 

(4)Advance Certificate. That CoBank receive a certificate, in the form of
Exhibit B attached hereto, dated as of the date of the requested advance of the
Loan, from the President of the Borrower as to, among other things, the
continuing truth and accuracy of the representations and warranties of each Loan
Party under the Loan Documents to which it is a party and the satisfaction of
each of the conditions applicable to the making of the Loan;

 

(5)No Material Adverse Change. That from December 31, 2011 to the date of the
Loan there has not occurred any event which has had or could reasonably be
expected to have a Material Adverse Effect on the business or prospects of any
Loan Party (including Sleepy Eye);

 

(6)Representations and Warranties. That the representations and warranties of
each Loan Party contained in the MLA, this Third Supplement and any other Loan
Document to which they are party be true and correct in all material respects on
and as of the date of the Loan, as though made on and as of such date; and

 

(7)     Other Information. That CoBank receive such other information regarding
the condition, financial or otherwise, and operations of each Loan Party
(including Sleepy Eye) as CoBank shall request and such other opinions,
certificates or documents as CoBank shall reasonably request.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

[Signatures Follow on Next Page]

 

 

 

9

 

IN WITNESS WHEREOF, the Borrower has caused this Agreement to be executed and
delivered, and CoBank has caused this Agreement to be executed and delivered,
each by its respective duly authorized officer as of the date first shown above.

 

  NEW ULM TELECOM, INC.                     By:       Curtis Kawlewski
Chief Financial Officer

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

[Signatures Continue on Next Page]

 

 

10

 

[Signatures Continued from Previous Page]

 

 

 

  COBANK, ACB                     By:       Nick Heslip
Vice President

 

 

 

 

 

 

 

 

 

11

 

EXHIBIT A

 

CLOSING CERTIFICATE - LOAN NO. RX0583-T3

 

THIS CLOSING CERTIFICATE is given by [Name], [President] of New Ulm Telecom,
Inc. (the “Borrower”), pursuant to Subsection 8(A)(4) of that certain Third
Supplement to the Master Loan Agreement, dated as of December 19, 2012 (the
“Third Supplement”), and under Section 6 of that certain Master Loan Agreement,
dated as of January 4, 2008 (as the same has been and may further be amended,
modified, supplemented, extended or restated from time to time, the “MLA”), each
between CoBank, ACB and the Borrower. Capitalized terms used herein and not
otherwise defined herein shall have the meanings ascribed to them in the MLA and
in the Third Supplement.

 

I hereby certify as follows:

 

1.I am the [President] of the Borrower and as such possess the knowledge and
authority to certify to the matters herein set forth, and the matters herein set
forth are true and accurate to the best of my present knowledge, information and
belief after due inquiry;

 

2.The representations and warranties of each of the Loan Parties contained in
the MLA and the other Loan Documents are true and correct in all material
respects on and as of the date hereof;

 

3.There has not occurred since December 31, 2011 through the date hereof any
event which has had or could reasonably be expected to have a Material Adverse
Effect on any Loan Party;

 

4.No Potential Default or Event of Default exists as of the date hereof; and

 

5.Each of the conditions specified in Section 6 of the MLA and Section 8(A) of
the Third Supplement required to be satisfied on or prior to the date of the
effectiveness of the Third Supplement has been fulfilled as of the date hereof.

 

 

IN WITNESS WHEREOF, I have executed this Closing Certificate as of December __,
2012.

 

 

                [Name], [President]
New Ulm Telecom, Inc.

 

 

 

 

 

 

12

 

 

EXHIBIT B

 

ADVANCE CERTIFICATE - LOAN NO. RX0583-T3

 

THIS ADVANCE CERTIFICATE is given by [Name], [President] of New Ulm Telecom,
Inc. (the “Borrower”), pursuant to Subsection 8(B)(4) of that certain Third
Supplement to the Master Loan Agreement, dated as of December 19, 2012 (the
“Third Supplement”), and under Section 6 of that certain Master Loan Agreement,
dated as of January 4, 2008 (as the same has been and may further be amended,
modified, supplemented, extended or restated from time to time, the “MLA”), each
between CoBank, ACB and the Borrower. Capitalized terms used herein and not
otherwise defined herein shall have the meanings ascribed to them in the MLA and
in the Third Supplement.

 

I hereby certify as follows:

 

1.I am the [President] of the Borrower and as such possess the knowledge and
authority to certify to the matters herein set forth, and the matters herein set
forth are true and accurate to the best of my present knowledge, information and
belief after due inquiry;

 

2.The representations and warranties of each of the Loan Parties contained in
the MLA and the other Loan Documents are true and correct in all material
respects on and as of the date hereof;

 

3.There has not occurred since December 31, 2011 through the date hereof any
event which has had or could reasonably be expected to have a Material Adverse
Effect on any Loan Party;

 

4.No Potential Default or Event of Default exists as of the date hereof;

 

5.The transactions contemplated by the Spin-Off Agreement are being fully
consummated concurrently herewith on terms and conditions consistent with the
Spin-Off Agreement; and

 

6.Each of the conditions specified in Section 6 of the MLA and Section 8(B) of
the Third Supplement required to be satisfied on or prior to the making of the
Loan has been fulfilled as of the date hereof.

 

IN WITNESS WHEREOF, I have executed this Closing Certificate as of December __,
2012.

 

 

                [Name], [President]
New Ulm Telecom, Inc.

 

 

 

13



